We think the ancient maxim "de minimis non curat lex" may well be applied to this case. The amount involved is only four dollars. The action was commenced in the District Court, where upon trial a decision was rendered for the defendant. It was then certified to the Common Pleas Division upon plaintiff's claim for a jury trial. When the case came on for trial the defendant did not appear, and a default was entered, and subsequently the court assessed the plaintiff's damages at the sum aforesaid. The case is now before us on the defendant's petition for a new trial, on the ground that the Common Pleas Division erred in certain rulings regarding the admission of evidence in connection with the assessment of damages on default. We think the petition should be denied. The amount involved is too trifling to warrant the court in sending the case back for another trial. Moreover, whatever the result of a new trial might be, if one should be had, it is manifest that it would be to the detriment of both parties to have one. And as remarked by Ames, C.J., in Spooner
v. Leland, 5 R.I. 352, in speaking of new trials: "Neither courts of law or equity when exercising, as in such cases, a discretion, *Page 226 
exercise it except to some good and useful end." No vital question of principle is involved. The only dispute in the case is as to whether the defendant had the right to deduct from the plaintiff's wages, which were seven dollars per week, certain damages alleged to have been caused by her in running the "extractor" in the defendant's laundry. Such a dispute about such an insignificant matter does not strongly appeal to the judicial discretion of the court.
In Buddington v. Knowles, 30 Conn. 26, which was a petition for new trial on the ground that the damages, which the jury had assessed at $66, were excessive, Ellsworth, J., in delivering the opinion of the court, said: "It is a sufficient objection to granting a new trial for excessive damages, that the verdict is only for $66, an amount too trivial to warrant the renewal of the controversy, unless courts of justice are kept open to gratify the evil passions of mankind. To grant the defendant's request will be to punish the defendant himself, were it certain that the damages would be reduced on another trial, which, however, it is not, either as a matter of law on the evidence before us, or as a matter of fact. Such a practice we cannot encourage, and we take this opportunity to say that a new trial in such cases should not be asked for, unless the case be one which involves something more than a trifling sum of money."
In Hyatt v. Wood, 3 Johns. 237, the court said: "It has frequently been decided in this court, that in cases where the damages are trifling, a new trial will not be granted after a verdict for the defendant, merely to give the plaintiff an opportunity to recover nominal damages, and when no end of justice is to be attained by it, though there may have been a misdirection of the judge. The principle stated by the judge in this case was incorrect, but the action is of too little importance to grant a new trial merely for that reason." See also, to the same general effect, Macrow v. Hull, 1 Burr. 11;Burton v. Thompson, 2 Burr. 664; Fleming v. Gilbert, 3 Johns. 520; Hill. N. Tr. 2 ed. 483-4; Roberts v. Karr, 1 Taunt. 493.
A motion for a new trial is practically an appeal to the *Page 227 
sound discretion of the court to prevent a material and palpable wrong. And it is never to be granted if the court can see that substantial justice has been done, notwithstanding irregularities may have occurred. Nor is it to be granted when the failure of justice has not been palpable; nor where the wrong done, however palpable it may be, is trivial in extent. 16 Am.  Eng. Ency. L. 503. The maxim above quoted, however, is not to be applied in case of the positive and wrongful invasion of another's property or personal rights. Seneca Road Co. v. Railroad Co., 5 Hill, 170.
Petition for new trial denied, and case remitted to the Common Pleas Division with direction to enter judgment on the decision.